Civil action to recover damages for the alleged negligent failure of defendant, in the exercise of ordinary care, to furnish plaintiff, an employee, a sufficient number of competent helpers when he was ordered by the defendant to carry a heavy iron culvert, or drain pipe, 12 feet long, 10 inches in diameter, weighing about 600 pounds, up a steep mountain side and without providing proper implements for the work.
Upon denial of liability, the usual issues of negligence, contributory negligence, assumption of risk and damages were submitted to the jury and answered in favor of the plaintiff.
From the judgment rendered thereon, the defendant appeals, assigning errors.
A careful perusal of the record leaves us with the impression that the case has been tried substantially in accord with the principles of law applicable, and that no sufficient reason has been made manifest for disturbing the verdict and judgment, which accordingly, will be upheld.
No error. *Page 816